On Petition foe a Reheabing.
Elliott, J.
There is much reason for extending the equity powers of the court where, as with us, there are no separate tribunals, but the rules of law and equity are administered by the same court. There is no good reason why a court should not exercise its equity power to direct the cancellation of a promissory note that justice requires should not be enforced. We can perceive no reason why a court may not decree the cancellation of a note which is shown to be entirely without validity and to have been wrongfully procured. We think the second paragraph of the complaint states a case in which justice will be subserved by decreeing the cancellation of the promissory note of the plaintiff in the hands of the defendant. That paragraph shows that the note in question was executed by the plaintiff in the belief that it was in payment of a debt due the defendant, that this belief was created by the representations of the latter, and that the representations were untrue, inasmuch as the debt was not that of the plaintiff, but of a different person. By means of the untruthful representations the defendant secured the promissory note of the plaintiff for an entirely different purpose from that for which he intended to execute it, and for which he believed he was executing it. We can not *368agree with' appellant’s counsel that the pleading simply shows a case of failure of consideration or of payment; on the contrary, we are satisfied that it shows (not as definitely and clearly as it might be desired, it must be said), that by false representations the defendant induced the plaintiff to execute a promissory note for a purpose entirely different from that for which he believed he was executing it. If) however, we take the more favorable view to the appellant and hold that the note was executed by mistake, we must decide the case against him, for, even orf this theory, we should be compelled to hold that there was a material mistake of fact brought about by the false statements of the appellant, and that a note executed because of such a mistake can not be enforced. Parrish v. Thurston, 87 Ind. 437.
Filed Dec. 20, 1888.
Where the defendant knows that the plaintiff believes he is contracting about a different subject from that actually dealt with, it is a fraud on the defendant’s part to remain silent and reap an advantage from the silence. Of course, if the defendant has no knowledge of the belief of the plaintiff it is otherwise; here, however, the defendant not only knew of the plaintiff’s belief, but he, by positive statements, created that belief.
The pleading is a clumsy one, and it is not without hesitation that we give it the construction we have done. We think, however, that as it shows that the defendant’s agent, who conducted the transaction, had not in his hands, as represented, the bill against the appellee, and for which, relying on the agent’s representations, the note was executed, it is justly inferable that the note was executed for a debt different from that for which the appellee intended to execute it and for which he believed he was executing it.
Petition overruled.